DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1. Claims 1-20 are allowed.
2. The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia,  
a coil portion embedded in a body and including a coil pattern having a trench formed therein across an entire line width of the coil pattern; and
wherein the trench extends to the coil pattern in a thickness direction of the body to define a reduced-thickness portion of the coil pattern, and 
wherein an uppermost surface of the coil pattern outside the trench is embedded in the body.
Claim 13 recites, inter alia,
a coil disposed on a surface of a support member,
wherein the coil includes a plurality of trenches disposed in a surface of the coil facing away from the support member and across an entire line width of the coil, 
wherein at least one of the plurality of trenches extends to the coil in a thickness direction to define a reduced-thickness portion of the coil, and
wherein the coil extends without an interface from an uppermost surface of the coil outside the at least one of the plurality of trenches to the surface of the support member.

The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/Examiner, Art Unit 2837     


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837